IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Timothy S. Kearney, PA-C,                :
                 Petitioner              :
                                         :   No. 1675 C.D. 2016
            v.                           :
                                         :   Argued: September 11, 2017
Bureau of Professional and               :
Occupational Affairs,                    :
State Board of Medicine,                 :
                   Respondent            :



BEFORE:     HONORABLE MARY HANNAH LEAVITT, President Judge
            HONORABLE PATRICIA A. McCULLOUGH, Judge
            HONORABLE JAMES GARDNER COLINS, Senior Judge


OPINION BY
JUDGE McCULLOUGH                                         FILED: October 16, 2017


            Timothy S. Kearney (Petitioner) petitions for review of the September 13,
2016 order of the Department of State, State Board of Medicine (Board), denying his
petition for reinstatement of his license to practice as a physician assistant (PA) in
Pennsylvania. We reverse and remand.
            On October 22, 1999, Petitioner was issued a license to practice as a PA
in Pennsylvania and last practiced as a PA on or about March 18, 2010, when he
voluntarily admitted himself into the Clearbrook Treatment Center (Clearbrook) for
drug addiction issues. (Hearing Examiner’s Findings of Fact at Nos. 4, 8.)
            Petitioner’s addiction originated as a result of chronic back problems
when he was nineteen years old, for which he underwent two lumbar surgeries and was
prescribed a narcotic pain medication, Hydrocodone. Around the time Petitioner
developed his addiction, he was diagnosed with depression. Ultimately, Petitioner
began diverting pain medications from his work for personal use, illicitly consuming
Oxycontin and using Fentanyl patches. Petitioner was suspended by his employer
when it discovered the same.1 (Hearing Examiner’s Findings of Fact at Nos. 21-22,
24-26.)
               On August 16, 2011, Petitioner pled guilty to one felony count of
obtaining a controlled substance by misrepresentation or fraud in violation of section
13(a)(12) of the Controlled Substance, Drug, Device and Cosmetic Act (CSA). Act of
April 14, 1972, P.L. 233, as amended, 35 P.S. §780-113(a)(12).2
               In his written guilty plea colloquy, Petitioner responded “Yes” when
asked whether he understood that, by pleading guilty, he specifically admitted to doing
the criminal acts for which he was charged. As part of the plea agreement, the
Commonwealth decided to nolle pros all of the remaining counts in the criminal




       1
           Petitioner admitted himself into Clearbrook for drug addiction shortly after he was
suspended by his employer. Petitioner was diagnosed with alcoholism and polysubstance abuse, and
received twenty-eight days of in-patient drug therapy and treatment at Clearbrook. During his
treatment, Petitioner received daily group and individual counseling. On May 10, 2010, Petitioner
contacted the Physicians’ Health Programs (PHP) and, after his discharge from Clearbrook, entered
into a five-year agreement with PHP, requiring that Petitioner: submit to toxicology testing; submit
quarterly reports from his therapist and PHP monitor; submit documentation of 12-Step meeting
attendance; and make monthly check-in calls to the PHP office. (Hearing Examiner’s Findings of
Fact at Nos 26-31.)

       2
          Petitioner also pled guilty to one count of insurance fraud, graded as a felony in the third-
degree. See section 4117 of the Crimes Code, 18 Pa.C.S. §4117. However, this count was immaterial
to (in fact, was not mentioned in) the Board’s decision, most likely because the crime does not fall
under the CSA. Because this particular crime had no bearing on the Board’s analysis of the legal
issue presented, we do not address it apart from the CSA count. In any event, we note that our
reasoning applies equally to all the crimes to which Petitioner originally pled guilty.



                                                  2
information.3          On November 1, 2011, the Court of Common Pleas of Lackawanna
County (trial court) sentenced Petitioner to ten months of house arrest along with a
consecutive term of five years of probation. (Reproduced Record (R.R.) at 19a, 31a,
34a.)
                   By order dated December 22, 2011, the Board automatically suspended
Petitioner’s license to practice as a PA for no less than ten years pursuant to section
40(b) of the Medical Practice Act of 1985 (Act).4 The Board based its decision on
Petitioner’s guilty plea, wherein he admitted that he committed a felony violation of
the CSA. (Hearing Examiner’s Findings of Fact at Nos. 9-11, 38; R.R. at 15a-17a.)
                   Meanwhile, in December 2011, the trial court effectively vacated and/or
modified Petitioner’s sentence.5 In lieu of the prior sentence, Petitioner was enrolled
in the Lackawanna County Adult Treatment Court (Drug Court Program). Per the
terms of the Drug Court Program, Petitioner was required to submit to random drug
screening; undergo counseling; meet with his probation officer on a weekly basis; and
attend weekly meetings with the program team, including the judge, probation officer,
and drug and alcohol counselors. Following his graduation from the Drug Court
Program in approximately December 2013, Petitioner was subjected to six months of
criminal probation. (Hearing Examiner’s Findings of Fact at Nos. 38-40.)6

          3
          A nolle prosequi is a voluntary withdrawal by a prosecuting attorney of charges in a
particular criminal bill or information and acts neither as an acquittal nor a conviction. Passel v.
Department of Transportation, Bureau of Driver Licensing, 928 A.2d 381, 383-84 (Pa. Cmwlth.
2007).

          4
              Act of December 20, 1985, P.L. 457, as amended, 63 P.S. §422.40(b).

          5
              It is not clear from the record through what procedure or in what proceeding the trial court
did so.
          6
         On June 18, 2012, after Petitioner failed to request a hearing regarding his automatic
suspension, the Board issued an amended final order indefinitely suspending Petitioner’s license



                                                      3
               On June 20, 2014, Petitioner appeared before the trial court for formal
disposition of his motion to withdraw the August 16, 2011 guilty plea and request to
be admitted into the Drug Court Program. On behalf the Attorney General’s Office,
the District Attorney stated that the Commonwealth had no objection to the motion.
(R.R. at 3a-6a.) When asked by the presiding judge in the matter whether he committed
the crime of which he was charged, Petitioner responded “Yes.” (R.R. at 3a-4a;
Hearing Examiner’s Findings of Fact at No. 15.) The trial court then explained that
Petitioner had completed all the terms and conditions of the Drug Court Program and
had served his consecutive term of six-months of probation without incident. The trial
court said that Petitioner was “entitled to have the case dismissed,” dismissed the case
on the record, and informed Petitioner that “upon completion of the adequate terms the
case will also be expunged.” (R.R. at 5a-6a.)
               By order dated that same day, the trial court dismissed Petitioner’s
criminal charges based upon his successful completion of the Drug Court Program and
probationary term. (Hearing Examiner’s Findings of Fact at No. 14.)
               By letter filed December 29, 2014, Petitioner requested that the Board
reinstate his license given the extensive addiction treatment he received, the dismissal
of his criminal charges, and his improved understanding of addiction and the treatment
it requires. The matter was assigned to a Hearing Examiner, who conducted a hearing
and issued a proposed adjudication and order.




based on his guilty plea. Pursuant to the amended final order, Petitioner was permitted to petition for
reinstatement of his license after ten years from the date of his conviction. As a condition for
reinstatement, the Board directed that Petitioner must establish that he is capable of practicing as a
PA with reasonable skill and safety, and that he has completed ten years of rehabilitation and sustained
recovery. (Hearing Examiner’s Findings of Fact at Nos. 12-13; R.R. at 11a-12a.)



                                                   4
              By proposed order dated April 27, 2015, the Hearing Examiner
recommended denying Petitioner’s appeal and maintaining the indefinite suspension
of his license. The Hearing Examiner concluded that Petitioner’s “admissions of guilt”
in his written plea colloquy and statement before the presiding judge during the June
20, 2014 hearing constituted “convictions” under the Act. As such, the Hearing
Examiner found that Petitioner was precluded from petitioning the Board for
reinstatement of his PA license pursuant to section 43(b) of the Act because the ten-
year period had not yet elapsed from the date of his conviction. Notwithstanding this
determination, the Hearing Examiner also concluded that “Petitioner has satisfied his
burden of establishing that he is capable of resuming competent practice as a [PA] with
reasonable skill and safety to patients, subject to monitoring by the [Physician’s Health
Programs], as the PHP deems necessary.” (Hearing Examiner’s Conclusions of Law
at No. 8; see supra n.1.)
              By final order dated September 13, 2016, the Board upheld the Hearing
Examiner’s decision, denied Petitioner’s petition for reinstatement, and determined that
his license shall remain indefinitely suspended. In doing so, the Board basically
followed the reasoning of the Hearing Examiner, concluding that Petitioner had a
“conviction” under the Act and the CSA. Consequently, the Board found it irrelevant
to decide, at that point in time, whether Petitioner was capable of resuming competent
practice as a PA, tallying up his ineligibility for reinstatement until at least 2021.
(Board’s decision at 2-9; see supra n.6.)
              On appeal to this Court,7 Petitioner argues that the Board erred in
interpreting the term “conviction” and its subcomponent phrase “admission of guilt” in

       7
         Our scope of review of the Board’s order is limited to determining whether constitutional
rights were violated, whether an error of law was committed, or whether necessary findings of fact



                                                5
section 40(b) of the Act. Petitioner contends the Board’s use of the information in his
written guilty plea colloquy and statement at the hearing was erroneous and that the
Board, in essence, created a “conviction” where none had occurred. According to
Petitioner, the Board misapprehended the fact that his criminal charges were dismissed
and the record of the criminal matter had later been expunged, averring that, once his
criminal record had been expunged, he returned to “pre-conviction” status.8 Petitioner
also posits that the Board’s decision undermines the rehabilitative nature and goals of
the Drug Court Program.
               From a broad perspective, our goal here is to discern the meaning of terms
and phrases in statutes to decide whether Petitioner’s acceptance into – and successful
completion of – the Drug Court Program constituted an “admission of guilt” and
therefore a “conviction” under the Act, especially considering that the trial court
expunged the underlying criminal record.9

are supported by substantial evidence. Barran v. State Board of Medicine, 670 A.2d 765, 767 n.3
(Pa. Cmwlth. 1996).

       8
          In its decision, the Board took for granted that Petitioner’s criminal record would be
expunged, even though it was not at the time of the hearing, and focused its analysis solely on the
legal effect of Petitioner’s statements in the criminal proceedings, concluding that they constituted
“admissions of guilt.” (Board’s decision at 7-8.) We do the same here. Nonetheless, we note that
Petitioner has represented, both in his brief and at oral argument, that his record was expunged in
November 2016 and, furthermore, that a search on the web portal for Pennsylvania’s Unified Judicial
System reveals that there is no criminal history information available for his case’s docket number.
Cf. Commonwealth v. Benn, 675 A.2d 261, 264 n.1 (Pa. 1996) (“The Commonwealth now claims
that the record was not in fact expunged and that appellant’s prior offense became known through a
standard criminal records check. Even assuming, arguendo, that there was a failure to adequately
expunge the record, it is clear that expunction was statutorily required.”).

       9
        In all matters involving statutory interpretation, we apply the principles of the Statutory
Construction Act of 1972, 1 Pa.C.S. §§1501-1991. See McGrory v. Department of Transportation,
915 A.2d 1155, 1158 (Pa. 2007).




                                                 6
               The Act provides, in pertinent part, that “[a] license or certificate issued
under this act shall automatically be suspended upon . . . conviction of a felony under
the act . . . known as [t]he [CSA] . . . .” 63 P.S. §422.40(b). Section 40(b) of the Act
clarifies that “[a]s used in this section, the term ‘conviction’ shall include a judgment,
an admission of guilt or a plea of nolo contendere.” Id.; see also section 2 of the Act,
63 P.S. §422.2 (defining “conviction” as “[a] judgment of guilt, an admission of guilt
or a plea of nolo contendere.”).10
               The object of all interpretation and construction of statutes is to ascertain
and effectuate the intention of the General Assembly and, generally, the plain language
of a statute is the best indication of the General Assembly’s intent. See 1 Pa.C.S.
§1921(a). While the Act provides for automatic suspension of a license for a felony
“conviction” under the CSA, the Act incorporates the CSA by express reference. By
all reasonable means, this Court should unify two or more statutes in a cohesive and
consistent fashion and avoid interpreting one statute in a manner that repeals or is
otherwise incongruous with another statute. See 1 Pa.C.S. §§1932, 1971(c).
               Under section 17 of the CSA, a trial court “may place a person on
probation without verdict if the person pleads nolo contendere or guilty to any
nonviolent offense under [the CSA] and the person proves he is drug dependent.” 35
P.S. §780-117.       Importantly, that section also states that “[u]pon fulfillment of the
terms and conditions of probation, the court shall discharge such person and dismiss
the proceedings against him,” adding that the “dismissal shall be without adjudication
of guilt and shall not constitute a conviction for any purpose whatever . . . .” 35 P.S.


       10
           Section 43 of the Act further states that “[a]ny person whose license, certificate or
registration has been suspended or revoked because of a felony conviction under the [CSA] . . . may
apply for reinstatement after a period of at least ten years has elapsed from the date of conviction.”
63 P.S. §422.43.


                                                  7
§780-117(3) (emphasis added). Section 19 of the CSA further declares that records of
arrest or prosecution under the Act will be expunged.             When a court orders
expungement, the records “shall not . . . be regarded as an arrest or prosecution for the
purpose of any statute or regulation or license or questionnaire or any civil or criminal
proceeding or any other public or private purpose.” 35 P.S. §780-119(b).
             As a surface matter, we observe that a plain reading of the statutes
indicates that, while the Act includes an “admission of guilt” as a subpart of the
definition of a “conviction,” the CSA commands that a final disposition of “probation
without verdict” does not constitute a “conviction.” Under the procedure in section 17
of the CSA for a “probation without verdict,” an individual’s “plea” is, in essence, held
in abeyance, or not accepted, until there is a final determination by the court as to
whether the individual has satisfactorily completed the terms and conditions of
probation; if the individual does so, the trial court dismisses the charges and there is no
verdict or finding of guilt in the matter. Consequently, in order to afford the phrase
“for any purpose whatever” in section 17 of the CSA its full linguistic effect, we can
reasonably interpret it to mean that the oral and written statements made to a trial court
in connection with a “probation without verdict” cannot be a considered a “conviction”
for purposes of section 40(b) of the Act. To be sure, this construction is the only way
in which the term “conviction” in the Act can be harmonized with the same term in the
CSA. Indeed, following dismissal of the underlying charges, the criminal record is
expunged pursuant to section 19 of the CSA, and the criminal record cannot be used at
all in an administrative licensing matter – not even as proof that the individual was
arrested or prosecuted.
             In some statutes, our General Assembly, without using the word
“conviction,” has expressly included the phrase “probation without verdict” to describe



                                            8
the basis upon which a licensing board can refuse, suspend, or revoke a professional
license.11 However, the General Assembly did not insert this or similar language in the
Act. Nor did the General Assembly inject “probation without verdict” alongside
“admission of guilt” in the Act’s definition of a “conviction.” Inferentially, the
divergence in word usage among the CSA, the Act, and other similar statutes is
indicative of the General Assembly’s desire to conceptually separate an “admission of
guilt” from a “probation without verdict,” suggesting to courts that the two should not
be perceived or linked as being one and the same. See Fletcher v. Pennsylvania
Property & Casualty Insurance Guaranty Association, 985 A.2d 678, 684 (Pa. 2009);
Kirkpatrick v. Bureau of Professional & Occupational Affairs, State Board of Barber
Examiners, 117 A.3d 1286, 1290-94 (Pa. Cmwlth. 2015).
               On the whole, our precedent has clearly concluded as much.                        See
Carabello v. Bureau of Professional Occupational Affairs, State Board of Pharmacy,
879 A.2d 873, 875-76 (Pa. Cmwlth. 2005); Warren County School District v. Carlson,
418 A.2d 810 (Pa. Cmwlth. 1980); see also Klinger v. Department of Transportation,
Bureau of Driver Licensing, 856 A.2d 280, 282-84 (Pa. Cmwlth. 2004).
               For example, in Carlson, a teacher entered a plea of nolo contendere to
charges that he possessed drugs in violation of the CSA, a plea that has “the same legal
effect as a plea of guilty in the criminal proceedings in which it is entered.” 418 A.2d
at 813. The criminal case proceeded under the provisions of section 17 of the CSA,

       11
          See section 5(a)(2) of the Pharmacy Act, Act of September 27, 1961, P.L. 1700, as amended,
63 P.S. §390-5(a)(2) (stating, in pertinent part, that the licensing board has the power to refuse,
revoke, or suspend the license of any pharmacist upon proof satisfactory to it that the pharmacist
“[h]as been found guilty, pleaded guilty, entered a plea of nolo contendere, or has received probation
without verdict, disposition in lieu of trial or an Accelerated Rehabilitative Disposition”); section
14(a)(5) of the Professional Nursing Law, Act of May 22, 1951, P.L. 317, as amended, 63 P.S. 63
P.S. §224(a)(5) (same).



                                                  9
and the teacher eventually had his criminal record expunged. Although this Court was
convinced that the school district properly dismissed the teacher for immorality
pursuant to sections 1122 and 1129 of the Public School Code, Act of March 10, 1949,
P.L. 30, as amended 24 P.S. §§11-1122 and 11-1129, we pointed to the special nature
and characteristics of the CSA and the probation without a verdict mechanism. More
specifically, we explained that when the charges are dismissed following compliance
with probation, “no judgment is entered, notwithstanding the fact that the defendant is
placed on probation, an act which normally constitutes a sentence, i.e. a judgment.”
418 A.2d at 813. On this basis, we determined that evidence of the teacher’s plea of
nolo contendere was inadmissible, and further reasoned that, as a result of the
expungement, there was “no criminal record” upon which the trier of fact could
determine that the teacher engaged in conduct of a criminal nature. Id. Accordingly,
this Court held that the teacher could not be discharged from his employment with the
school district as a matter of law.12
               In Klinger, the Department of Transportation suspended a licensee’s
driving privileges under section 1532(c) of the Vehicle Code, 75 Pa.C.S. §1532(c),

       12
          The facts in Carlson were substantially reprised in Carabello, but this time the State Board
of Pharmacy automatically suspended a pharmacist from practice pursuant to a section of the CSA
that provided for such “when the person has pleaded guilty or nolo contendere or has been convicted
of a misdemeanor under this act.” 879 A.2d at 874 (quoting section 23(c) of the CSA, 35 P.S. §780-
123(c)). In overturning the Board’s decision, we pronounced that,

               because no judgment had been entered on [the pharmacist’s] plea of
               nolo contendere, it was error for the Board to admit the plea as evidence
               at its hearing. Moreover, because [the pharmacist] established at the
               hearing that his criminal record had been expunged the previous day,
               as in Carlson, the Board had no evidence before it to support a
               conclusion that [the pharmacist] pled nolo contendere to a
               misdemeanor drug offense.
879 A.2d at 876.


                                                 10
because he was “convicted” of an offense under the CSA. In commenting on sections
17 and 19 of the CSA, this Court provided some descriptive elucidation: “[T]he
legislature established a ‘unique’ procedure in which, essentially, the plea of guilty is
held in abeyance, to be discarded if probation is satisfied, or to be used as a basis for
entering judgment if the terms of probation are violated.” 856 A.2d at 285. We also
reiterated that once a defendant successfully completes probation under section 17 of
the CSA, “his record must be expunged and it cannot be regarded for any purpose.”
856 A.2d at 284.
             At bottom, the underlying proposition to be derived from this decisional
law is as follows. Pursuant to section 17 of the CSA, when an individual enters pleas
of guilt or nolo contendere in the face of a CSA charge, the charge is held in a state of
abeyance, and if an individual complies with the terms and conditions of the imposed
rehabilitative probation, the charge is dismissed and the criminal record expunged –
the end result being that the proverbial slate is completely and unconditionally wiped
clean. Stated differently, the entire record of the criminal proceedings cannot be
considered by a state occupational licensing board, let alone be deemed as a
“conviction” by that board, regardless of whether something in the record can be
viewed as an admission of guilt, or anything else for that matter.             See also
Commonwealth v. Benn, 675 A.2d 261, 263-64 (Pa. 1996).
             Although sections 17 and 19 of the CSA may not be fully applicable to
Petitioner, as a matter of statutory construction, these provisions and the case law that
has developed around them illustrate what a “conviction” is and is not for purposes of
the Act and, overall, are instructive in that they provide ample guidance in addressing
the legal issue presented.




                                           11
              Here, following Petitioner’s guilty plea to a violation of the CSA, the trial
court permitted Petitioner to enter the Drug Court Program.                     In making this
modification, the trial court effectively vacated its previous sentence, cf.
Commonwealth v. Colding, 393 A.2d 404, 407-08 (Pa. 1978), and imposed upon
Petitioner a form of intermediate punishment, consisting of a mix of supervised
treatment and probation.13 All across Pennsylvania, programs known as “drug courts”
or “problem solving courts” are being implemented at the county level, namely through
an accreditation program approved by our Supreme Court in August 1, 2011, and
revised in May 7, 3015.14 The court system in Lackawanna County established an
“adult drug court” in 2000, and since then, it has received official accreditation.15 In
Lackawanna County,

              This Problem Solving Court is, “designed to rehabilitate non-
              violent offenders through a judicially supervised program
              focused on treatment, accountability, and responsibility.”
              The Program targets offenders with drug and/or alcohol
              issues. Offenders meet with the Court Treatment Team for a
              minimum of eighteen (18) months. The Court Treatment
              Team includes the Judge, District Attorney’s Office, Public

       13
          See generally sections 9763(a)-(c), 9801-9813 of the Judicial Code, 42 Pa.C.S. §§9763(a)-
(c), 9801-9813.

       14
          See Accreditation Program Adult Drug and DUI Courts, Supreme Court of Pennsylvania,
Administrative Office of Pennsylvania Courts Problem Solving Court Program Office, located at
http://www.pacourts.us/assets/files/setting-2541/file-2071.pdf?cb=6097a3 (last viewed September
21, 2017); see generally the webpage created by The Unified Judicial
System of Pennsylvania discussing Drug Courts and the links contained therein, located at
http://www.pacourts.us/judicial-administration/court-programs/drug-courts (last viewed September
21, 2017).

       15
          http://www.pacourts.us/assets/files/setting-2502/file-3585.pdf?cb=26744c (last viewed
September 21, 2017).




                                                12
               Defender’s Office, Adult Probation Department, and
               treatment providers. Offenders participating in this Program
               are required to have frequent contact with the Treatment
               Team and frequent drug/alcohol screening. The offender
               pleads guilty but sentencing is deferred pending successful
               completion of the Program. Upon graduation the charges are
               dismissed.
Lackawanna County Probation Department, Treatment Court, at 1.16
               Not only was the trial court’s disposition in Petitioner’s case rehabilitative
in nature, and designed to settle the matter without criminal sanctions or consequences,
it mirrored the procedure for probation without verdict embodied in section 17 of the
CSA. As detailed in many decisions from our courts, the defining procedural traits of
probation without verdict are the entry of a plea, deferral of the charges, and then
probation, dismissal, and expungement of the charges.                    See, e.g., Westmoreland
Intermediate Unit #7 v. Westmoreland Intermediate Unit #7 Classroom Assistants
Educational Support Personnel Association (PSEA-NEA), 939 A.2d 855, 858 (Pa.
2007); Commonwealth v. Benn, 675 A.2d 261, 231-63 (Pa. 1996); New Kensington-
Arnold School District v. New Kensington-Arnold Education Association, 140 A.3d
726, 729 and n.7 (Pa. Cmwlth. 2016). Likewise, here, Petitioner withdrew his guilty
plea, thereby rendering it void as a matter of law, cf. Commonwealth v. Forbes, 299
A.2d 268, 270-71 (Pa. 1973); Pa.R.Crim.P. 591; the trial court dismissed the charges
against Petitioner; the case was resolved without an adjudication of guilt; and
Petitioner’s criminal record was later expunged.17

       16
        http://www.pbpp.pa.gov/About%20PBPP/Documents/County%20PP%20Programs%20an
d%20Services/35%20-%20LACKAWANNA%20COUNTY.pdf (last viewed September 21, 2017).

       17
         Because Petitioner filed a motion to withdraw his guilty plea, and the trial court granted that
motion, there is no guilty plea of record in this case like there was in Herberg v. State Board of
Medical Education and Licensure, 442 A.2d 411, 413 (Pa. Cmwlth. 1982) (“[A]n admission of guilt
– such as the guilty pleas here –constitutes a conviction”). Consequently, we circumscribe our



                                                  13
               In this background, where Petitioner’s case was the functional equivalent
of a probation without a verdict, we are reluctant to conclude that what Petitioner said
in connection with the criminal proceedings and wrote in his guilty plea colloquy were
“admissions of guilt” and, correspondingly, a “conviction” under section 40(b) of the
Act. Indeed, we think it makes little sense, and seems somewhat anomalous, for us to
find that an individual tendered an admission of guilt to a crime under the CSA, when
the CSA charge was subsequently dismissed and the record of any such charge was
expunged. Absent some explicit statutory approval for the use of expunged records, it
was our impression that, after the trial court expunged Petitioner’s criminal record, it
is as if the entire matter “ceased to exist” and never happened in the legal sense. See
also Carabello, 879 A.2d at 876 n.7 (applying Carlson: “In other words, as a matter of
law, the expunged criminal record did not exist.”); cf. section 9111 of the Criminal
History Record Information Act (CHRIA), 18 Pa.C.S. §9111 (defining “expunge,” in
one part, as “[t]o remove information so that there is no trace or indication that such
information existed.”).
               In this regard, Petitioner’s program of intermediate punishment in the
Drug Court Program is akin to the pretrial diversionary program known as Accelerated
Rehabilitative Disposition (ARD) that is available for offenders of Pennsylvania’s
drinking and driving laws. Established in 1972, the ARD program was designed to


holding in Herberg to its peculiar facts, i.e, in cases where a judgment of sentence is entered following
a traditional guilty plea that is not subsequently withdrawn and the guilty plea is memorialized forever
as an on-the-record admission of guilt.

        As explained throughout our decision, and in light of the fact that Petitioner’s criminal record
was expunged, the instant matter is much more analogous to another situation noted in Herberg, that
is, where “a felony conviction is overturned on appeal” – a point at which we said that a “petitioner
may . . . initiate proceedings to have his license reinstated.” Id.



                                                  14
solve cases “by programs and treatments rather than by punishment” and it was, and
continues to be, “attractive to many defendants because it provides them with an
opportunity to earn a clean record.” Commonwealth v. Armstrong, 434 A.2d 1205,
1208 (Pa. 1981) (citations and internal quotation marks omitted). For these reasons,
our Supreme Court has held that “to refuse expungement to those who successfully
complete ARD” would not only “seriously deter participation in the program,” but also
“undermine its rehabilitative purposes.” Id. In a subsequent series of decisions, our
Sister Court has explained that admission into an ARD program “places the criminal
proceedings in abeyance,” so that a defendant can rehabilitate himself “without the
necessity of trial and conviction,” and that successful completion of ARD “is not
equivalent to a conviction under any circumstance.” Commonwealth v. Brown, 673
A.2d 975, 979 (Pa. Super. 1996) (collecting cases; citations omitted); accord
Commonwealth v. Hoover, 16 A.3d 1148, 1149-50 (Pa. Super. 2011). The exception
to this rule is when the General Assembly, through specific text, has expressed its intent
to incorporate ARD into the statutory definition of a “conviction.”           Whalen v.
Department of Transportation, Bureau of Driver Licensing, 32 A.3d 677, 681-82 (Pa.
2011). But that is not the case here.
             Even if the oral and written statements Petitioner made in connection with
the criminal proceedings could be designated as “admissions of guilt” and,
consequently, a “conviction” for purposes of the Act, another Pennsylvania statute,
CHIRA, would militate strongly against – if not outright displace – such a construction.
Much like the nullifying legal effect that sections 17 of 19 of the CSA has on a
disposition of probation without verdict, provisions of CHIRA protect and curtail the
use of an expunged criminal record.




                                           15
             Where, as here, the underlying charges are dismissed, or there is an
acquittal, for example, section 9122(a)(2) of CHIRA states that the “[c]riminal history
record information shall be expunged . . . when . . . a court order requires that such
nonconviction data be expunged.” 18 Pa.C.S. §9122(a)(2) (emphasis added). Although
section 9112(c) of CHIRA permits a court, district attorney, and the state police to
retain copies of expunged criminal records from pretrial diversionary programs or other
probationary programs, the copies “shall be used solely for the purposes of determining
subsequent eligibility for such programs, identifying persons in criminal investigations
or determining the grading of subsequent offenses.” 18 Pa.C.S. §9122(c) (emphasis
added).   Ultimately, these statutory provisions appear to illuminate our General
Assembly’s intention to immunize an expunged record from being classified as a
“conviction.”
             More importantly, section 9124 of CHIRA provides:

             § 9124. Use of records by licensing agencies.

             (a) State agencies— Except as provided by this chapter, a
             board, commission or department of the Commonwealth,
             when determining eligibility for licensing, certification,
             registration or permission to engage in a trade, profession or
             occupation, may consider convictions of the applicant of
             crimes but the convictions shall not preclude the issuance of
             a license, certificate, registration or permit.

             (b) Prohibited use of information— The following
             information shall not be used in consideration of an
             application for a license, certificate, registration or permit:

             (1) Records of arrest if there is no conviction of a crime
             based on the arrest.

             (2) Convictions which have been annulled or expunged.

             (3) Convictions of a summary offense.


                                           16
            (4) Convictions for which the individual has received a
            pardon from the Governor.

            (5) Convictions which do not relate to the applicant's
            suitability for the license, certificate, registration or permit.

            (c) State action authorized— Boards, commissions or
            departments of the Commonwealth authorized to license,
            certify, register or permit the practice of trades, occupations
            or professions may refuse to grant or renew, or may suspend
            or revoke any license, certificate, registration or permit for
            the following causes:

            (1) Where the applicant has been convicted of a felony.

            (2) Where the applicant has been convicted of a
            misdemeanor which relates to the trade, occupation or
            profession for which the license, certificate, registration or
            permit is sought.
18 Pa.C.S. §9124.
            Recognizing the reach and applicability of this statutory proviso to
“licensing agencies,” this Court has already held that, independent of other statutes,
section 9124(c)(1) of CHIRA authorizes certain licensing boards to suspend or revoke
a practitioner’s license for the conviction of a felony. Cannizzaro v. Department of
State, Bureau of Professional and Occupational Affairs, 564 A.2d 564, 567 (Pa.
Cmwlth. 1989).      Relatedly, a Federal District Court for the Eastern District of
Pennsylvania has concluded that section 9124 also limits these same licensing boards’
power to use a criminal record that has been expunged when issuing administrative
adjudications. Foxworth v. Pennsylvania State Police, 402 F. Supp. 2d 523, 543-44
(E.D. Pa. 2005), aff’d    228 Fed. App’x 151, 154 (3d Cir. 2007) (unpublished)
(collecting and discussing Pennsylvania case law: “[T]he statute sets the boundaries
of use of criminal record information by those boards, commissions or departments of



                                           17
the Commonwealth which are specifically authorized to license the practice of
professions or occupations.”). In affirming this decision, the United States Court of
Appeals for the Third Circuit aptly observed: “Section 9124 prohibits government
agencies from denying ‘an application for a license, certificate, registration or permit’
where there has been no conviction or on the basis of annulled or expunged
convictions.” Foxworth v. Pennsylvania State Police, 228 Fed. App’x 151, 154 (3d
Cir. 2007) (unpublished). Upon our own assessment of the plain language of CHIRA,
we agree with these courts that section 9124(b) imposes such a restraint on licensing
agencies.
             As discussed previously, it is our job to preserve, if reasonably possible,
consistency among statutes, while giving full effect to the language of each and every
one of them. That can be accomplished here. Assuming that Petitioner tendered
“admissions of guilt” during the criminal proceedings, and obtained a “conviction”
under the Act, section 9127 nonetheless bars the Board from considering Petitioner’s
statements in the written guilty plea colloquy and during the June 20, 2014 hearing.
Simply put, this is because the source of these declarations are from a criminal record
that has been expunged, and subsection (b)(2) prohibits a licensing board from
considering a “conviction” that has been “expunged.” 18 Pa.C.S. §9124(b)(2). Since
the Board rested its decision exclusively on a criminal record that no longer exists and
cannot be used to deny reinstatement of Petitioner’s license, we hold that the Board
committed an error of law and reverse its determination.
             In reaching an opposite conclusion, the Hearing Examiner placed heavy
reliance on Boulis v. State Board of Chiropractic, 729 A.2d 645 (Pa. Cmwlth. 1999), a
case that is factually similar but legally inapposite. There, this Court held that
incriminating statements made by a chiropractor, during a 1994 resentencing hearing



                                           18
to obtain a deferred sentence and twenty-five years of probation under Georgia’s first
offender program, were sufficient to uphold his license suspension because they
constituted admissions of guilt. However, this holding was contextually qualified by
our conclusion that the chiropractor’s “conviction existed as a judgment prior to his
first offender sentence and remains in effect in Georgia until [he] fulfills the terms of
his probation,” id. at 648, which would have been eighteen years (or more) at the time
of our decision. We can and do distinguish Boulis based on the simple facts that, unlike
the situation in that case, Petitioner here has completed his probationary term, and the
trial court has dismissed the charges and expunged the criminal record.
             Therefore, for the above-stated reasons, we reverse the Board’s order and
remand for the Board to decide whether the Hearing Examiner erred in determining
that Petitioner has established that he is now fit and capable of competent practice as a
PA with reasonable skill and safety.




                                            ________________________________
                                            PATRICIA A. McCULLOUGH, Judge




                                           19
             IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Timothy S. Kearney, PA-C,                 :
                 Petitioner               :
                                          :    No. 1675 C.D. 2016
             v.                           :
                                          :
Bureau of Professional and                :
Occupational Affairs,                     :
State Board of Medicine,                  :
                   Respondent             :


                                      ORDER


             AND NOW, this 16th day of October, 2017, the September 13, 2016
order of the Department of State, State Board of Medicine (Board) is reversed. The
case is remanded to the Board for further proceedings as provided for in this opinion.
             Jurisdiction relinquished.



                                              ________________________________
                                              PATRICIA A. McCULLOUGH, Judge